DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statements (IDSs) submitted on 11/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al., (US 2021/0167930) hereinafter Jeon, in view of Liu et al., (US 2020/0053749), hereinafter Liu.
Regarding Claim 1 Jeon teaches A user terminal comprising: a transmitting section that performs transmission ([Para. 0160] Fig. 4 shows a wireless device 406 (UE) including a communication interface 407 such as a transceiver includes a transmitter for transmission) based on at least one of configurations of a multi configured grant ([Para. 0508-0509, 0540] wireless device configured by a base station with  one or more GF (configured grant) UL radio resources that may be periodic resources. The configured grant supporting an uplink (UL) transmission without an UL grant, referred to as a grant-free (GF) UL transmission or a configured grant for transmitting one or more data packets via the GF UL radio resources without receiving a dynamic UL grant. For example, a configured grants includes Type 1 and Type 2 may be activated on an active UL BWP to support a data transmission); and 

Jeon does not disclose determines whether dynamic grant- based transmission is scheduled in an initial transmission occasion in configured grant-based transmission. 
Liu teaches determines whether dynamic grant- based transmission is scheduled in an initial transmission occasion in configured grant-based transmission ([Para. 0050-0052, 0058-0059, 0062] Fig. 2, the terminal may be scheduled by two grants: the terminal receives the configured grant as an uplink grant associated with a first radio resource, and receive a dynamic grant as an uplink grant associated with a second radio resource. At 220, the terminal determines whether the radio resources scheduled by the two grants (i.e., dynamic grant and configured grant) overlap in time domain (scheduled in an initial transmission occasion) as shown in Figs. 1 and 3 for PUSCH transmission). 

Regarding Claim 2, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210243784, Goto et al. discloses UL Grant for control information.
US 20180368157, Jeon et al. discloses Grant Free For Large Data Size.
US 20190327761, Suzuki et al. discloses Terminal apparatus, base station apparatus, communication method, and integrated circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER K MAK/Examiner, Art Unit 2413                                          
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413